DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 9, 12-13, 15-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Moronval, US 20180034419 A1.
Fig. 1 of Moronval discloses a circuit comprising:  a first amplifier (120) and a second amplifier (122c) arranged between an RF power amplifier input (112) and an RF power amplifier output (at 110); a phase adjuster (118a, 118b, 118c) configured to adjust the phase of a signal on at least one of the first amplifier signal path (path having 110) and the second amplifier signal path (path having 112); a first impedance inverter (132, 136) having a first impedance inverter input coupled to an output of the second amplifier and a first impedance inverter output coupled to the RF power amplifier output; and wherein the RF power amplifier is configured to enable at least one of the first amplifier and the second amplifier dependent on an operation mode and the .

Claims 1- 2, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Embar et al., US 9209754 B2.
Figs. 7, 8 and 3 of Embar et al. discloses a circuit comprising:  a first amplifier (20) and a second amplifier (22) arranged between an RF power amplifier input (RFin) and an RF power amplifier output (at 604); a phase adjuster (12 and 26) configured to adjust the phase of a signal on at least one of the first amplifier signal path (path having 20) and the second amplifier signal path (path having 22); a first impedance inverter (600 or 800) having a first impedance inverter input coupled to an output of the second amplifier and a first impedance inverter output coupled to the RF power amplifier output; and wherein the RF power amplifier is configured to enable at least one of the first amplifier and the second amplifier dependent on an operation mode and the first impedance inverter is configured to modulate the load impedance of the second amplifier in response to the operation mode changing (see spec. col 5, lines 6-28).

Claims 1- 2, 13, 15 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Gailus et al., US 20050280466 A1.
Fig. 9 of Gailus et al. discloses a circuit comprising:  a first amplifier (322) and a second amplifier (332) arranged between an RF power amplifier input (312) and an RF power amplifier output (at Rload); a phase adjuster (310) configured to adjust the phase of a signal on at least one . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moronval, US 20180034419 A1 in view of de Jong et al., US 20180006611 A1.
Regarding claims 10, 11 and 20, although Moronval does not have a transformer, de Jong et al. has such teaching in his Figs. 2 and 6.  Thus, it whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply 

	Regarding claim 14, although Moronval does not have a driver, de Jong et al. has such teaching in his Fig. 2.  Thus, it whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of de Jong et al. in the circuit of Moronval in order to meet system requirements.

6.	Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Embar et al., US 9209754 B2 or over Gailus et al., US 20050280466 A1 in view of de Jong et al., US 20180006611 A1.
Regarding claims 10 and 11, although neither Embar et al. nor Gailus et al. has a transformer, de Jong et al. has such teaching in his Figs. 2 and 6.  Thus, it whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of de Jong et al. in the circuit of  Embar et al. or Gailus et al. in order to have an optimum working condition for the circuit.
	Regarding claim 14, although neither Embar et al. nor Gailus et al. has a driver, de Jong et al. has such teaching in his Fig. 2.  Thus, it whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of de Jong et al. in the circuit of Embar et al. or Gailus et al. in order to meet system requirements.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        January 1, 2022